Citation Nr: 1031723	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, 
hearing loss disability became manifest during active service.

2.  The evidence of record does not show that tinnitus was 
incurred as a result of an event, injury or disease during 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

The RO provided notice to the Veteran in a December 2007 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claim for 
service connection.  The letter also advised as to what 
information and evidence must be submitted by the Veteran, and 
the types of evidence that will be obtained by VA.  The letter 
additionally provided the Veteran with notice of the information 
and evidence needed to establish a disability rating and an 
effective date for his claimed disability.  See Dingess, 19 Vet. 
App. 473.  

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records and his VA examination.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, the Veteran 
was provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Additionally, the threshold for 
normal hearing is between 0 and 20 decibels, and higher threshold 
shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Service Connection- Hearing Loss

The Veteran asserts a history of in-service exposure to acoustic 
trauma in the form of 155 millimeter cannons.  The Veteran's DD 
Form 214 confirms he served as an artilleryman.

The Veteran's January 1970 pre-induction examination and January 
1972 separation examination note normal hearing both for VA 
purposes and per Hensley.  The Veteran's separation audiology 
examination demonstrates better hearing than his induction 
examination, suggesting that such results may be inaccurate.  

In his December 2007 claim, the Veteran asserted that he had had 
hearing loss since 1970.  The Veteran was afforded a VA 
examination in March 2008.  The VA examiner noted the normal 
audiometric evaluations upon discharge.  The examiner also 
acknowledged that the Veteran had been exposed to artillery 
aircraft and weapons during service and to power tools and 
factory noise as a civilian.  The examiner provided a diagnosis 
of bilateral sensorineural hearing loss.  The examiner further 
stated that he believed that the Veteran's hearing loss was 
caused by both military and civilian noise exposure.  

The Board notes that the record has not shown evidence of a 
hearing disability in service.  However, the absence of evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service audiometric 
findings meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service (as opposed to intercurrent causes).  Hensley, 5 Vet. 
App. 155, 159 (1993).

In this case the Veteran's report of his activities in service, 
including exposure to the noise of 155 millimeter cannons, 
appears consistent with the circumstances of such service.  Thus, 
per 38 U.S.C.A. § 1154(a), the Board concedes in-service acoustic 
trauma.  The question for consideration is whether the current 
hearing loss disability is due to such exposure.  In this regard, 
the Veteran has reported a history of hearing loss since service.  
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (a lay person is competent to testify to pain and visible 
flatness of his feet).   The Veteran's statements as to the 
history of his hearing loss have been consistently reported in 
the record and are found credible.  Therefore, such statements 
establish continuity of symptomatology.

In sum, the Veteran was exposed to noise in service and has been 
shown to have current hearing loss under 38 C.F.R. § 3.385 by the 
medical evidence of record.  These facts, combined with his 
testimony as to continuous symptoms, enable a grant of service 
connection here.  Moreover, the VA examiner in March 2008 stated 
that the Veteran's hearing loss was in part due to his service.  
Thus, the evidence is at least in equipoise, and the claim is 
awarded.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Tinnitus-Factual Background and 
Analysis

The Veteran's service treatment records are silent as to any 
diagnosis of or treatment for tinnitus.  In his December 2007 
claim, the Veteran asserted that his tinnitus began in 1970.  

Again, the Veteran's report of his activities in service, 
including exposure to the noise of 155 millimeter cannons, 
appears consistent with the circumstances of such service.  Thus, 
per 38 U.S.C.A. § 1154(a), the Board concedes in-service acoustic 
trauma.  The question for consideration is whether the current 
tinnitus disability is due to such exposure.  

During his VA examination, the Veteran stated that he had 
constant bilateral tinnitus which had its onset in the 1990s.  As 
stated above, in cases where symptoms are observable by a lay 
person, such observations may be used to support a claim for 
service connection.  In this case however, the Veteran's 
statements have been inconsistent regarding the onset of his 
tinnitus.  For example, he stated in his December 2007 claim that 
tinnitus began in service, but noted at his March 2008 VA 
examination that his tinnitus began long after service, in the 
1990s.  In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements.  Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  

The Board notes that in May 2009 the Veteran, through his 
representative, argued that while it was stated that tinnitus was 
first noticed in the 1990s, medical treatises have indicated that 
the cause of tinnitus can usually be determined by finding the 
cause of coexisting hearing loss.  The medical treatise cited by 
the Veteran, however, was not accompanied by the opinion of any 
medical expert linking the Veteran's tinnitus to his hearing 
loss.  Thus, the medical submitted by the Veteran is insufficient 
to establish the required medical nexus opinion for causation.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998); See Obvert v. 
Brown, 5 Vet. App. 30, 33 (1993);

In this case, the Board finds that, as the evidence has failed to 
show any complaints or manifestation of tinnitus in service or 
for years thereafter, as the evidence has not shown a nexus 
between the Veteran's tinnitus and his service and as the 
Veteran's statements regarding the onset and continuity of his 
observed symptoms is not credible due to factual inconsistencies, 
the preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.


ORDER

Entitlement to service connection for hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


